Citation Nr: 0032653	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-17 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for irregular menstrual 
cycles, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for flu-like symptoms, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for an eye disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1989 to August 1993.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Indianapolis, Indiana.  The case was 
subsequently transferred to the VA Regional Office in 
Baltimore, Maryland (hereinafter RO).


REMAND

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduces several fundamental changes 
into VA's adjudication process which impact on the veteran's 
claims of entitlement to service connection for flu-like 
symptoms, irregular menstrual cycles, and a bilateral eye 
disorder.  As these procedures could not have been followed 
at the time of the September 1997 rating decision, and as 
these procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the new law, a veteran is entitled to a VA medical 
examination which includes an opinion whether there is a 
nexus between the claimed disorders and service.  Although 
the veteran was afforded VA examinations in conjunction with 
her claims, the examinations do not meet the requirements 
under the Veterans Claims Assistance Act of 2000.  

Additionally, although the Board notes that the VA has made 
numerous attempts to obtain the veteran's service medical 
records, only partial records have been associated with the 
claims file, and those were obtained from the veteran.  These 
records are government records and fall under the heightened 
standard for such records under the Veterans Claims 
Assistance Act of 2000.  Therefore, additional efforts must 
be documented until such efforts are shown to be "futile."  
See Pub. L. No. 106-475, § 3(a).   

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claims, to include 
evidence that provides a relationship 
between the disorders at issue on appeal 
and her period of active military 
service.  Based on her response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO should obtain the veteran's 
service medical records from any source.  
All attempts to secure these records must 
be documented in the claims file, and any 
records received that are not already of 
record, should be associated therein.  If 
the requested records are not available 
the records custodian at each facility 
contacted should state in writing either 
that a further search for records in 
their facility would be futile, OR that 
it is reasonably certain that the records 
are not available.  Ultimately, if after 
making reasonable efforts to obtain all 
of the appellant's service medical 
records the RO is unable to secure the 
same, the RO must then notify the veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  

3.  The RO should contact the examiner 
who conducted the May 1999 eye 
examination and request that complete 
reasons and bases, and all information 
regarding medical literature and clinical 
findings upon which the opinion that the 
veteran "has had an allergic 
conjunctivitis of both eyes that has been 
present since childhood" was based.  The 
claims file must be made available to and 
reviewed by the examiner and the report 
should reflect that such a review was 
made.  Any report prepared should be 
typed.

4.  If the examiner who conducted the VA 
examination in May 1999 is no longer 
available, the veteran should be afforded 
an ophthalmology examination to determine 
the etiology of any eye disorder found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  The 
examiner should determine whether the 
veteran has objective evidence of an eye 
disorder.  If so, the examiner should 
note whether it is at least as likely as 
not that the manifestations are 
attributable to a known diagnostic 
disability or disabilities.  If the 
manifestations cannot be attributed to a 
diagnosed illness, the examiner should be 
asked to determine if more than 50 
percent of the clinical evidence shows 
that an undiagnosed illness was not 
incurred during active service during the 
Gulf War, or whether any undiagnosed 
illness was caused by a supervening 
postservice event.  If an eye disorder is 
found attributable to a known diagnostic 
disability, the examiner should provide 
an etiology of such disorder, and the 
date of onset.  A complete rationale for 
all opinions should be provided.  Any 
report prepared should be typed. 

5.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the etiology of her flu-like symptoms and 
irregular menstrual cycles.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  The 
examiners should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's flu-like symptoms and 
irregular menstrual cycles are due to a 
known disability.  If the manifestations 
cannot be attributed to a diagnosed 
illness, the examiners should be asked to 
determine if more than 50 percent of the 
clinical evidence shows that an 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether any undiagnosed illness 
was caused by a supervening postservice 
event.  Complete reasons and bases must 
accompany any opinion offered.  Any 
report prepared should be typed.

6.  The veteran is hereby notified that 
it is her responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

8.  Thereafter, the RO should adjudicate 
the issues on appeal, consistent with all 
pertinent laws and regulations, to 
include the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  If any issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and her representative.  
After the veteran and her representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

